DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 4 and 7 (and through dependency, claim 8) are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 4 recites the limitation “wherein the tire puncturing members are joined in fixed relation to one another to define a tire puncturing frame which is collectively pivoted between the working position and the stored position”.  This clause seems to already have been established in claim 1.  This also presents a double positive recitation of “a tire puncturing frame”.
Claim 7 recites the limitation “wherein the tire puncturing members are joined in fixed relation to one another to define a tire puncturing frame which is collectively pivoted between the working position and the stored position”.  This clause seems to already have been established in claim 1.  This also presents a double positive recitation of “a tire puncturing frame”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-6, 9, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Bourdeaud’hui, FR 2522036 in view of Wagner et al., US 4,624,600 and Beaty, Sr., US 4,576,509.
Regarding claim 1, Bourdeaud’hui teaches a traffic control device (translated Abstract and figures) for use with a roadway receiving vehicles travelling longitudinally along the roadway in a first direction and in an opposing second direction, the device comprising: 
a housing (shown in figures) which is elongate in a longitudinal direction and which is adapted to be mounted to extend across the roadway transversely to the first and second directions; the housing having an upper supporting surface adapted to support the vehicles rolling over the housing; the upper supporting surface having a plurality of upper openings (unnumbered, shown in figures) formed therein; 
a plurality of tire puncturing members (unnumbered, shown in figures) having respective pointed ends adapted to puncture tires of the vehicles; 
the tire puncturing members being joined in fixed relation to one another (“Vehicles approaching in one direction cause the teeth [plurality of tire puncturing members] to be safely depressed into the channel”; Abstract; which means they are joined in fixed relation to one another) to define a tire puncturing frame;
the tire puncturing members of the tire puncturing frame being collectively pivotal together relative to the housing about a common pivot axis between a stored position in which the tire 
at least one counterweight member (unnumbered, shown in figures) operatively connected to the tire puncturing frame such that the counterweight member is pivotal together with the tire puncturing frame between the working position and the stored position; said at least one counterweight member being angularly offset about the pivot axis relative to the pointed ends of the tire puncturing members, and said at least one counterweight having a mass biasing the tire puncturing members towards the working position under force of gravity alone;
the tire puncturing members in the working position being arranged to pivot into the stored position in response to the vehicles travelling in the first direction so as to allow safe passage of the vehicles (Abstract); 
and the tire puncturing members in the working position being arranged to puncture the tires of the vehicles travelling in the second direction (Abstract).
While Bourdeaud’hui fails to disclose that the at least one counterweight member includes an upper portion which is supported above the common pivot axis of the tire puncturing members in the stored position, Wagner discloses a traffic control device for use within a roadway and discloses that a pivotable vehicle impaler has a counterweight that includes an upper portion which is supported above the pivot axis of the impaler in the stored position.  It would have been obvious to one of ordinary skill in the art to modify the shape/outline of Bourdeaud’hui’s counterweight in view of Wagner’s disclosure based on design choice.  The resulting combination yields the at least one counterweight including an upper portion which is supported above the pivot axis of the tire puncturing member in the stored position.

While the resulting combination fails to disclose at least one spring member operatively connected between the tire puncturing frame and the housing to bias the tire puncturing frame towards the working position, Beaty further discloses an optional spring (48) connected to the counterweight to provide additional countervailing moment for raising the pivotal member from its stored position to its working position (column 4 lines 11-17).  It would have been obvious to one of ordinary skill in the art to modify the resulting combination to add at least one spring member operatively connected between the tire puncturing frame and the housing to bias the tire puncturing frame towards the working position in view of Beaty’s disclosure.
Regarding claim 2, the resulting combination includes the at least one counterweight member being as diametrically opposed as Applicant’s from the pointed ends of the tire puncturing members.
Regarding claim 3, the resulting combination includes the limitation of the claim; Bourdeaud’hui clearly shows a common pivot shaft.

Regarding claim 6, the resulting combination includes the at least one counterweight member being mounted on one or more tire puncturing members at a location as diametrically opposite as Applicant’s from the pointed ends.
Regarding claim 9, the resulting combination includes the housing comprising a pair of side walls extending in the longitudinal direction along laterally opposing sides of the housing, the pointed ends of the tire puncturing members being located directly adjacent one of the side walls in the stored position thereof.
Regarding claim 21, the resulting combination includes the at least one counterweight member in the working position remaining laterally offset from the pivot axis opposite to a lateral offset of the pointed ends from the pivot axis.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Bourdeaud’hui in view of Wagner and Beaty as applied above to claim 1, further in view of Blair et al., US 2005/0265781 A1.
Regarding claim 4, the resulting combination includes the tire puncturing members being joined in fixed relation to one another to define a tire puncturing frame which is collectively pivoted between the working position and the stored position.  While the resulting combination fails to disclose that a number of the tire puncturing members is greater than a number of said at least one counterweight members, Blair teaches a tire-puncturing body each having two tire puncturing members (Figure 2).  It would have been obvious to one of ordinary skill in the art to modify the tire puncturing member of the resulting combination to be the tire puncturing body disclosed by Blair as a matter of obvious design choice.  The resulting combination yields the number of tire puncturing members being greater than a number of said at least one counterweight member.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Bourdeaud’hui in view of Wagner and Beaty as applied above to claim 1, further in view of Bailey et al., US 5,733,063.
Regarding claim 11, the resulting combination includes the tire puncturing members being fixed onto a common pivot shaft such that the pivot shaft and the tire puncturing members are pivotal together relative to the housing between the working position and the stored position.  While the resulting combination fails to disclose the pivot shaft being axially slidable relative to the housing through a range of axial positions and a lock member being supported on the pivot shaft so as to fix the pivot shaft relative to the housing at a selected one of the axial positions while enabling pivotal movement of the pivot shaft relative to the housing, Bailey teaches a traffic control device (Figure 9) with tire puncturing members and discloses a pivot shaft (24) being axially slidable relative to the housing through a range of axial positions and a lock member (25+26) being supported on the pivot shaft so as to fix the pivot shaft relative to the housing at a selected one of the axial positions while enabling pivotal movement of the pivot shaft relative to the housing.  It would have been obvious to one of ordinary skill in the art to modify the pivot shaft of the resulting combination to have a lock member so as to fix the pivot shaft relative to the housing at a selected one of the axial positions while enabling pivotal movement of the pivot shaft relative to the housing based on design choice in view of Bailey’s disclosure.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Bourdeaud’hui in view of Wagner and Beaty as applied above to claim 1, further in view of Ellefson, US 4,016,679.
Regarding claim 12, the resulting combination includes the tire puncturing members being joined in fixed relation to one another to define a tire puncturing frame which is collectively pivoted between the working position and the stored position.  While the resulting combination fails to disclose the housing further comprising a latching aperture and the tire puncturing frame having a latching aperture, the latching apertures being aligned with one another to receive a common latch pin longitudinally slidable therein in the stored position to retain the tire puncturing frame in the stored position, the latch pin being slidably removable from the latching apertures, Ellefson teaches a traffic control device (Figures 1 and 3) with a plurality of tire puncturing members and discloses a housing having a latching aperture (80, Figure 3) and a tire-puncturing frame having a latching aperture, the latching apertures being aligned with one another to receive a common latch pin (82) longitudinally slidable therein in the stored position to retain the tire puncturing frame in the stored position, the latch pin being slidably removable from the latching apertures (column 4 lines 9-40).  It would have been obvious to one of ordinary skill in the art to modify the housing of the resulting combination to have a latching aperture in the housing align with a latching aperture in the tire puncturing frame to receive a latch pin to be able to retain the tire puncturing frame in the stored position based on design choice in view of Ellefson’s disclosure.
Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Bourdeaud’hui in view of Wagner and Beaty as applied above to claim 1, further in view of D’Almeida, US 8,562,244 B2.
Regarding claim 13, while the resulting combination fails to disclose the limitations as claimed, D’almeida teaches a traffic control device and discloses providing an upper stop member (16, Figures 12 and 13) to define an upper limit of pivotal movement of tire puncturing members relative to a housing, the upper stop member being formed of resilient material (disclosed to provide damping and noise reduction, column 10 lines 52-54; therefore is a resilient material).  It would have been obvious to one of ordinary skill in the art to modify the housing of the resulting combination to have an upper stop member supported on the housing so as to be engaged by tire puncturing frame in the working position whereby the upper stop member defines an upper limit of pivotal movement of the tire puncturing members relative to the housing, the upper stop member being formed of resilient material in view of D’almeida’s disclosure to prevent the tire puncturing members from over rotating.
Regarding claim 14, while the resulting combination fails to disclose the limitations as claimed, D’almeida teaches a traffic control device and discloses providing an upper stop member (16, Figures 12 and 13) to define an upper limit of pivotal movement of tire puncturing members relative to a housing, the upper stop member being mounted on the housing.  It would have been obvious to one of ordinary skill in the art to modify the housing of the resulting combination to have an upper stop member supported on the housing so as to be engaged by tire puncturing frame in the working position whereby the upper stop member defines an upper limit of pivotal movement of the tire puncturing members relative to the housing, the upper stop member being mounted on the housing in view of D’almeida’s disclosure to prevent the tire puncturing members from over rotating.  It is noted that the limitation of “so as to be adjustable in height relative to the upper supporting surface” does not provide any structural limitation; in view of the housing of the resulting combination, it would seem that the upper stop of the resulting combination would be capable allowing adjustability in height relative to the upper supporting surface (such as making the upper stop member thicker or thinner).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Bourdeaud’hui in view of Wagner and Beaty as applied above to claim 1, further in view of Bailey, US 5,733,063 and Taylor-Myers, US 3,373,667.
Regarding claim 15, while it is not clear whether the housing of Bourdeaud’hui includes a pair of mounting flanges protruding laterally outwardly from opposing side walls of the housing so as to be adapted to overlap the roadway, the mounting flanges having fastener apertures, Bailey teaches a traffic control device and discloses such in Figure 9.  It would have been obvious to one of ordinary skill in the art to modify the device of the resulting combination to have fastener apertures on the mounting flanges and provide roadway anchors received in the fastener apertures to be able to secure the device within the roadway in view of Bailey’s disclosure.  While the resulting combination fails to disclose at least one guard member fixed onto a top side of the mounting flanges to protrude upwardly therefrom adjacent each fastener aperture so as to be arranged to at least partially shield a roadway anchor received within the respective fastener aperture, Taylor-Myers teaches a surface marker that is mounted on a roadway and discloses at least one guard member (Figure 2) protrudingly upwardly therefrom adjacent each fastener (16)  so as to be arranged to at least partially shield each fastener.  It would have been obvious to one of ordinary skill in the art to modify the resulting combination to provide at least one guard member to protect each of the roadway anchors in view of Taylor-Myers’s disclosure.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Bourdeaud’hui in view of Wagner and Beaty as applied above to claim 1, further in view of Dickinson, US 4,354,771 (hereinafter will be referred to as D’771) and Dickinson, US 4,097,170 (hereinafter will be referred to as D’170).
Regarding claim 16, while it is not clear whether the housing of Bourdeaud’hui includes a pair of mounting flanges protruding laterally outwardly from opposing side walls of the housing so as to be adapted to overlap the roadway, the mounting flanges having fastener apertures, D’771 teaches a roadway traffic control device and discloses alternate embodiments of below-ground and above-ground versions (Figures 1 and 8; column 6 lines 8-9).  It would have been obvious to one of ordinary skill in the art to modify the device of the resulting combination from being set below-ground to be above-ground based on design choice in view of D’771’s disclosure.  D’170 teaches a roadway traffic and discloses mounting flanges protruding laterally outwardly from opposing side walls of a housing so as to be adapted to overlap the roadway, the mounting flanges having fastener apertures.  It would have been obvious to one of ordinary skill in the art to modify the resulting combination to have such as an alternate way to attach the device to the roadway based on design choice in view of D’170’s disclosure.  D’170 additionally discloses at least one guard member (12) supported on each mounting flange protruding upwardly therefrom in proximity to the corresponding side edge of the top plate, the guard member having a ramped upper surface which is sloped upwardly towards the top plate.  It would have been obvious to one of ordinary skill in the art to modify the resulting combination to additionally include such for a smoother transition based on design choice in view of D’170’s disclosure.  The resulting combination includes the remaining limitations of the claim.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Bourdeaud’hui in view of Wagner and Beaty as applied above to claim 1, further in view of Russo, US 3,295,255.
Regarding claim 22, while the resulting combination fails to disclose each counterweight member spanning a gap between an adjacent pair of the tire puncturing members so as to be connected to each of the tire puncturing members of said adjacent pair of the tire puncturing members, Russo teaches a traffic control device with upwardly pivotable arms and discloses a plurality of counterweight members in which each counterweight member (15, Figure 4) spans a gap between an adjacent pair of arms so as to be connected to each of the arms of said adjacent pair of the arms.  It would have been obvious to one of ordinary skill in the art to modify and arrange the tire puncturing members of the resulting combination to provide a plurality of counterweight members in which each counterweight member spans a gap between an adjacent pair of the tire puncturing members so as to be connected to each of the tire puncturing members of said adjacent pair of the tire puncturing members in view of Russo’s disclosure as an alternate way to provide a counterweight.

Allowable Subject Matter
Claims 7-8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.



Response to Arguments
Applicant's arguments filed 12/02/2020 have been fully considered but they are not persuasive. Applicant argues that one or ordinary skill in the art would not combine features of Wagner to Bourdeaud’hui because Bourdeaud’hui’s device is intended to be frequently cycled by passage of vehicles in the direction opposite to traffic.  This argument is not persuasive; it appears Applicant is arguing bodily incorporation and intended use.  Wagner was not relied on in the rejection for its intended use or even the barrier itself; Wagner was relied on for the shape/outline of the counterweight.  Since Bourdeaud’hui’s device uses at least one counterweight, Wagner is relevant art.
Applicant argues that Beaty only returns the device into stored position using a motor or a hand operated lever.  However, this argument is a matter of bodily incorporation.  The rejection does not rely on Beaty for this teaching.  Beaty was only relied on in the rejection for the location of the counterweight and using a spring on the counterweight to bias the pivoting member to the working position.  Since Bourdeaud’hui’s device uses at least one counterweight, Beaty is relevant art.
Applicant also argues that Beaty’s counterweight is not sized relative to the barrier so as to bias the device into working position under force of gravity alone.  However, Beaty was not used to teach this.  Bourdeaud’hui already teaches this.
Applicant further argues that Beaty’s barrier is not intended to be frequently cycled by passage of vehicles in the direction opposite to the controlled traffic.  This argument is not persuasive since Beaty was not relied on in the rejection for its intended use or even the barrier itself.  Again, Beaty was only relied on in the rejection for the location of the counterweight and using a spring on the counterweight to bias the pivoting member to the working position.  Since Bourdeaud’hui’s device uses at least one counterweight, Beaty is relevant art.
Applicant argues that “The person of skill in the art remains of the view that counterweights should NOT be used a [sic] traffic barrier that is frequently displaced into the stored position by vehicles passing over in the direction opposite to the controlled traffic due to the damage resulting from repeated impacts and the accompanying noise.”  Emphasis added by Applicant.  This argument is not persuasive since not only is this conjecture, this is not relevant to the claim limitations.
Applicant argues on the page numbered “13” that in the Beaty reference, one of ordinary skill would understand that with the spring and counterweight combined, that each only provide some assistance to balance the mass of the barrier, and then supposedly concludes that the counterweight does not have sufficient mass to bias the barrier towards the working position under force of gravity alone.  This argument is not persuasive for several reasons: 1) Bourdeaud’hui, the primary reference, already teaches the counterweights biasing the tire puncturing elements toward the working position under force of gravity alone, so Beaty was not relied on for this teaching; and 2) Beaty explicitly discloses that the spring is *optional* (Beaty’s column 4 lines 11-12), so Beaty’s counterweight functions as intended without the spring, and Applicant’s statement that “each only provide some assistance” is not supported by Beaty’s disclosure anyway.  Applicant’s argument that Beaty cannot be combined with Bourdeaud’hui is not persuasive since Beaty teaches a counterweight, so it is relevant.  Beaty discloses that springs assisting counterweights are old and well-known in the counterweight art.  One of ordinary skill in the art would recognize that even with a counterweight having enough mass to bias under gravity alone, a spring acts to kick-start it, which is helpful if over time the pivot axis of the counterweight has accumulated a minute amount of debris or rust or something causing a bit of friction.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached Notice of References Cited sheet.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE J CHU whose telephone number is (571)272-7819.  The examiner can normally be reached on M-F generally 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 5712726998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        





/KATHERINE J CHU/Examiner, Art Unit 3671